Exhibit 10.3

 

[TIER 2 ELIGIBLE OFFICER]

 

WEBSENSE, INC.

 

PARTICIPATION AGREEMENT

 

(OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT PLAN)

 

Name of Eligible Officer:

 

You have been selected to participate in the Websense, Inc. Officer Change in
Control Severance Benefit Plan (the “Plan”).  Capitalized terms not explicitly
defined in this Participation Agreement (the “Agreement”) but defined in the
Plan shall have the same definitions as in the Plan.

 

Pursuant to the terms of the Plan, a copy of which is attached as Exhibit A to
this Agreement, you may become entitled to receive severance benefits in the
event of a Covered Termination as provided in this Agreement.

 

In accordance with Section 2 of the Plan, you have been designated as an
Eligible Officer.

 

Section 1.              SEVERANCE BENEFITS FOR COVERED TERMINATIONS DURING THE
COVERAGE PERIOD.

 

Subject to the exceptions set forth in Section 2(c) of the Plan, if during the
Coverage Period you are terminated in a Covered Termination, and meet all the
other requirements set forth in Sections 2(b) and 5 of the Plan, including,
without limitation, executing the applicable required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the following severance
benefits:

 

(a)           Cash Severance Benefit.  You will be entitled to receive a single
lump sum cash payment equal to twelve (12) months Base Salary payable as
provided in Section 6 of the Plan.

 

(b)           Accelerated Vesting of Stock Awards.

 

(1)           Effective as of the date of your Covered Termination, (i) the
vesting and exercisability of all outstanding stock options to purchase the
Company’s common stock that are held by you on such date shall be accelerated in
full, (ii) any reacquisition or repurchase rights held by the Company in respect
of common stock issued pursuant to any other stock award granted to you by the
Company shall lapse in full, and (iii) the vesting of any other stock awards
granted to you by the Company, and any issuance of shares triggered by the
vesting of such stock awards, shall be accelerated in full.  Notwithstanding the
foregoing, this Section 1(b) shall not apply to stock awards issued under or
held in any Qualified Plan.

 

(2)           If your stock awards accelerate vesting in accordance with this
Section 1(b), such stock awards will remain exercisable, if applicable, until
the earlier of (A) one (1) year following the effective date of Covered
Termination, or (B) the original maximum term

 

1

--------------------------------------------------------------------------------


 

of the stock award. In order to give effect to the intent of the foregoing
provision, notwithstanding anything to the contrary set forth in your stock
award agreements or the applicable equity incentive plan under which such stock
award was granted that provides that any then unvested portion of your award
will immediately expire upon your termination of service, no unvested portion of
your stock award shall terminate any earlier than two (2) months following any
Covered Termination that occurs prior to a Change in Control.   Notwithstanding
anything to the contrary set forth herein, your stock awards shall remain
subject to earlier termination in connection with a “Corporate Transaction” as
provided in the Company’s Amended and Restated 2000 Stock Incentive Plan, or
substantially equivalent provisions of any successor or other equity incentive
plan adopted by the Company which govern your stock awards, as applicable.

 

Section 2.              DEFINITIONS.

 

(a)           “Base Salary” shall mean your base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of your Covered Termination, and prior to
any reduction in your base salary that would permit you to voluntarily terminate
employment for Good Reason (as defined below).

 

(b)           “Good Reason” shall mean any one of the following events occurs
without your consent on or after the commencement of your employment, provided
that you have first provided written notice to the Company (or the surviving
corporation, as applicable) within 90 days of the first such occurrence of such
condition specifying the event(s) constituting Good Reason and specifying that
you intend to terminate your employment not earlier than 30 days after providing
such notice, and the Company (or surviving corporation) has not cured such
event(s) within 30 days (or such longer period as may be specified by you in
such notice) after your written notice is received by such member of the Board
(or by the surviving corporation) (the “Cure Period”), and you resign within
thirty (30) days following the end of the Cure Period:  (i) a material breach by
the Company of any provision of the Plan or this Agreement or any other material
agreement between you and the Company concerning the terms and conditions of
your employment; (ii) a material reduction by the Company in your annual base
salary; provided, however, that Good Reason shall not be deemed to have occurred
in the event of a reduction in your annual base salary that is pursuant to a
salary reduction program affecting substantially all of the employees of the
Company and that does not adversely affect you to a greater extent than other
similarly situated employees; or (iii) a relocation of your business office to a
location that requires a one-way increase in your driving distance of more than
thirty-five (35) miles, except for required travel by you on the Company’s
business to an extent substantially consistent with your business travel
obligations prior to the effective date of the Change in Control.

 

Notwithstanding anything to the contrary set forth herein, any definition of
“Good Reason” contained in any individually negotiated written agreement between
you and the Company shall apply in lieu of the foregoing provision if such other
definition would trigger your right to resign and receive benefits under the
Plan (“Alternate Good Reason Definition”).  In the event that the Company’s
Compensation Committee and Company’s counsel determine that any Alternate Good
Reason Definition applicable to you does not meet the requirements for payments
made upon conditions that constitute a “substantial risk of forfeiture” as
defined in

 

2

--------------------------------------------------------------------------------


 

Treas. Reg. 1.409A-1(d), any Cash Severance Benefit payment will be subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
such payment be delayed until 6 months after your separation from service if you
are a “specified employee” within the meaning of the aforesaid section of the
Code at the time of such separation from service.

 

(c)           “Qualified Plan” means a plan sponsored by the Company or an
affiliate that is intended to be qualified under Section 401(a) of the Internal
Revenue Code.

 

Section 3.              OTHER AGREEMENTS.

 

By signing this Agreement, you agree that any severance benefits that may become
payable under the Plan shall be offset by any severance benefits that may become
payable under any individual written agreement between you and the Company
(“Other Agreement”), if applicable. Notwithstanding anything to the contrary set
forth herein, to the extent that any Other Agreement provides you with a more
favorable severance benefit, you will receive the greater benefit provided under
such individual agreement in lieu of the lesser benefit provided under the Plan
and this Agreement, as well as, without duplication of benefits, any benefits
provided under this Agreement not included in such Other Agreement.  With
respect to Covered Terminations that occur prior to January 1, 2009, any
severance amounts otherwise payable under this Plan that are offset by severance
benefits payable under any Other Agreement shall be paid at the time provided in
such other Agreement.  Notwithstanding anything to the contrary set forth in any
Other Agreement, any severance amounts payable under this Plan that are offset
by amounts payable under any Other Agreement pursuant to this Section shall be
paid at the time set forth in Section 6 of the Plan with respect to Covered
Terminations that occur on or after January 1, 2009.

 

If you elect not to sign this Agreement, the terms of any Other Agreement will
solely control the provision of your severance benefits, and you will not be an
Eligible Officer that may receive additional severance benefits under the Plan.

 

Section 4.              AMENDMENT.

 

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 8(b) of the Plan, may determine in its sole and absolute
discretion.  Any such change in severance benefits shall be set forth in a
revised version of this Agreement.

 

Section 5.              REDUCTIONS.

 

The severance benefits set forth in this Participation Agreement are subject to
certain reductions under Section 3 of the Plan.

 

****************

 

To participate in the Plan, please sign and date this Agreement in the space
provided below and return it to Susan Brown, Vice President, Human Resources no
later than [                ], 2008.

 

3

--------------------------------------------------------------------------------


 

The extra copy is for your file.  On behalf of Websense Inc., I am pleased to
welcome you as an Eligible Officer under the Plan.

 

 

Sincerely,

 

 

 

 

 

Gene Hodges

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Participant’s Signature

 

Date

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WEBSENSE, INC. OFFICER CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

5

--------------------------------------------------------------------------------